Exhibit 10.1
EXECUTION COPY
EIGHTH AMENDMENT, CONSENT AND DIRECTION
TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS EIGHTH AMENDMENT, CONSENT AND DIRECTION AGREEMENT, dated as of
November 8, 2009 (this “Amendment”), to the Existing Credit Agreement (as
defined below) is entered into among CHAMPION HOME BUILDERS CO., a Michigan
corporation (the “Borrower”), CHAMPION ENTERPRISES, INC., a Michigan corporation
(the “Parent”), certain of the Lenders (such capitalized term and other
capitalized terms used in this preamble and the recitals below to have the
meanings set forth in, or are defined by reference in Article I below), CREDIT
SUISSE, CAYMAN ISLANDS BRANCH, as the Administrative Agent (in such capacity,
the “Administrative Agent”), and, solely for purposes of Articles VI and VII,
each Obligor signatory hereto.
W I T N E S S E T H:
     WHEREAS, the Borrower, the Parent, the Lenders and the Administrative Agent
are all parties to the Amended and Restated Credit Agreement, dated as of
April 7, 2006 (as amended or otherwise modified prior to the date hereof, the
“Existing Credit Agreement” and, as amended by this Amendment and as the same
may be further amended, supplemented, amended and restated or otherwise modified
from time to time, the “Credit Agreement”);
     WHEREAS, the Borrower and certain other Obligors desire to obtain
debtor-in-possession financing (the “DIP Facility”) in order to fund their
operating expenses, capital expenditures, post-petition interest, professional
fees and expenses, carve-outs, and similar costs related to a potential filing
of petitions for relief (the “Cases”) under chapter 11 of title 11 of the United
States Code (the “Bankruptcy Code”);
     WHEREAS, it is a condition precedent to the DIP Facility that certain
provisions of the Existing Credit Agreement be amended or otherwise modified,
and that certain terms be consented to, all as set forth herein; and
     WHEREAS, the Borrower has requested that the Lenders so amend and modify
the relevant provisions of the Existing Credit Agreement and grant such
consents, and the Lenders are willing, but only on the terms and subject to the
conditions hereinafter set forth, to so amend and modify the Existing Credit
Agreement and grant such consents, all as set forth below; and
     WHEREAS, the Lenders further wish to provide certain directions to the
Administrative Agent in connection with the potential filing of the Cases;
     NOW, THEREFORE, the parties hereto hereby covenant and agree as follows:

 



--------------------------------------------------------------------------------



 



ARTICLE I
DEFINITIONS
     SECTION 1.1. Certain Definitions. The following terms when used in this
Amendment shall have the following meanings (such meanings to be equally
applicable to the singular and plural forms thereof):
     “Administrative Agent” is defined in the preamble.
     “Amendment” is defined in the preamble.
     “Authorized Action” is defined in Section 7.8.
     “Bankruptcy Code” is defined in the second recital.
     “Borrower” is defined in the preamble.
     “Cases” is defined in the second recital.
     “Credit Agreement” is defined in the first recital.
     “DIP Facility” is defined in the second recital.
     “DIP Term Sheet” is defined in Section 3.1.
     “Eighth Amendment Fee” is defined in Section 7.9.
     “Existing Credit Agreement” is defined in the first recital.
     “Eighth Amendment Effective Date” is defined in Article IV.
     “Parent” is defined in the preamble.
     “Transfer,” “Transferee,” “Transferee Acknowledgment,” are each defined in
Section 3.2(b).
     SECTION 1.2. Other Definitions. Terms for which meanings are provided in
the Existing Credit Agreement are, unless otherwise defined herein or the
context otherwise requires, used in this Amendment with such meanings.
ARTICLE II
AMENDMENTS TO EXISTING CREDIT AGREEMENT
     Effective on (and subject to the occurrence of) the Eighth Amendment
Effective Date, the provisions of the Existing Credit Agreement referred to
below are hereby amended in accordance with this Article II. Except as expressly
so amended, the Existing Credit Agreement shall continue in full force and
effect in accordance with its terms.

- 2 -



--------------------------------------------------------------------------------



 



     SECTION 2.1. Amendments to Section 1.1. Section 1.1 of the Existing Credit
Agreement is hereby amended by inserting the following definitions in the
appropriate alphabetical order:
     “Eighth Amendment” means the Eighth Amendment, Consent and Direction
Agreement, dated as of November 8, 2009, among the Borrower, the Parent, certain
other Obligors, the Lenders party thereto and the Administrative Agent.
     “Eighth Amendment Effective Date” means the Eighth Amendment Effective Date
as that term is defined in Article IV of the Eighth Amendment.
     SECTION 2.2. Amendment to Article II.
     SECTION 2.2.1. Sections 2.6.4(a) and (b) of the Existing Credit Agreement
are each hereby amended by deleting the first two clauses thereof up until
“(i)”, and replacing them with the following:
     “Upon notification by the Administrative Agent (acting at the direction of
the Required Lenders) to the Borrower of its obligations under this Section,
following the occurrence and during the continuation of any Event of Default,”
     SECTION 2.2.2. Article II of the Existing Credit Agreement is hereby
further amended by inserting the following new section at the end thereof:
     “SECTION 2.8. Continuation of Letters of Credit Post-Default and Filing for
Protection Under Bankruptcy Code. The Required Lenders, the Revolving Loan
Lenders holding a majority in interest of the Revolving Loan Exposure and the
Synthetic Lenders holding a majority in interest of the aggregate amount of all
Synthetic Deposits hereby agree that, notwithstanding the existence and
continuation of any Default, including any Default of the types referred to in
Section 9.1.9 hereof, and notwithstanding anything else to the contrary
contained in the Credit Agreement, all Letters of Credit that are issued and
outstanding under the Credit Agreement as of the Eighth Amendment Effective
Date, may remain outstanding and be continued and renewed for a twelve
(12) month period from the date of such renewal, but only to the extent not
drawn by the respective beneficiaries of such Letters of Credit.”
     SECTION 2.3. Amendment to Section 5.3. Section 5.3 of the Existing Credit
Agreement is hereby amended by inserting the following sentence at the end
thereof:
     “For the avoidance of doubt, the provisions of this Section are subject to
Section 2.8 hereof.”

- 3 -



--------------------------------------------------------------------------------



 



     SECTION 2.4. Amendment to Section 9.2. Section 9.2 of the Existing Credit
Agreement is hereby restated in its entirety as follows:
     “SECTION 9.2. Action if Bankruptcy. If any Event of Default described in
clauses (a) through (d) of Section 9.1.9 with respect to the Parent or the
Borrower shall occur, the outstanding principal amount of all outstanding Loans
and all other Obligations (including Reimbursement Obligations), shall,
automatically be and become immediately due and payable, without notice or
demand to any Person. For the avoidance of doubt, the provisions of this Section
are subject to Section 2.8 hereof”
     SECTION 2.5. Amendment to Section 9.3. Section 9.3 of the Existing Credit
Agreement is hereby amended by inserting the following sentence at the end
thereof:
     “For the avoidance of doubt, the provisions of this Section are subject to
Section 2.8 hereof.”
ARTICLE III
CONSENT TO DIP LOAN AND DIRECTION TO CREDIT BID
     Subject to the occurrence of the Eighth Amendment Effective Date, certain
provisions of the Existing Credit Agreement are hereby modified, certain matters
are consented to, and the Administrative Agent is directed to take certain
actions, all in accordance with this Article III. Except as expressly so
modified herein and in Article II above, the Existing Credit Agreement shall
continue in full force and effect.
     SECTION 3.1. Consent to DIP Loan. Notwithstanding anything to the contrary
in the Credit Agreement or any other Loan Document, the Required Lenders hereby
consent to the extension of the DIP Loan Facility, as defined in, and
substantially on the principal terms set forth in, the Champion Home Builders
Co. Summary of Indicative Terms and Conditions for Possible Debtor-in-Possession
Financing attached hereto as Exhibit A (the “DIP Term Sheet”), and all other
transactions referred to therein, with such changes to the terms and under such
documentation as the Requisite Lenders (as defined in the DIP Term Sheet) shall
agree to. Without limiting the foregoing, the Required Lenders hereby expressly
consent to and permit (a) the lien priority of the New Money Loan, DIP LC’s and
the Roll-Up Loan, (b) the incurrence from time to time of the New Money Loan and
the issuance of DIP LCs, and (c) the use of cash collateral, in each case, as
set forth and/or permitted by the DIP Term Sheet and any documentation executed
in connection therewith or relating to the definitive terms thereof. The Lenders
and Obligors agree that the Eighth Amendment Fee and all interest and fees with
respect to all unpaid amounts under the Credit Agreement shall be paid in kind
and accrue notwithstanding any limitations on the amount of the commitments or
loans that may otherwise be applicable under the Credit Agreement.
     SECTION 3.2. Direction to Credit Bid. (a) The Required Lenders hereby
authorize and direct the Administrative Agent to credit bid (or to direct the
Collateral Trustee to credit bid) any

- 4 -



--------------------------------------------------------------------------------



 



and all Obligations under the Credit Agreement for any and all of the assets of
the Debtors to the extent and under such terms and conditions as the
Administrative Agent shall deem appropriate as part of the Administrative
Agent’s exercise of rights and remedies under and in connection with the various
Loan Documents and to take such actions and execute such documents as the
Administrative Agent deems appropriate in connection therewith.
     (b) It is understood and agreed that action taken by the Lenders as
contemplated hereby shall be binding upon all of their successors and assigns
and no amendments, waivers or other modifications of this Amendment can be made
without the consent of the Administrative Agent. Each Lender party hereto hereby
agrees not to sell, transfer, assign, pledge, or otherwise dispose, directly or
indirectly (including by creating any subsidiary or affiliate for the sole
purpose of acquiring any Obligations), their right, title or interest in respect
of the Obligations, in whole or in part, or any interest therein (a “Transfer”),
unless the recipient of such relevant claim (a “Transferee”) agrees in writing
(such writing, a “Transferee Acknowledgment”), prior to such Transfer, to be
bound by this Amendment in its entirety without revisions. Any Transfer that
does not comply with this paragraph shall be void ab initio. In the event of a
Transfer, the transferor shall, within three (3) business days thereof, provide
written notice of such Transfer to the Administrative Agent, together with a
copy of the Transferee Acknowledgment in form and substance satisfactory to the
Administrative Agent.
     (c) It is further understood and agreed that no Lender shall be afforded an
opportunity to participate in the DIP Facility contemplated under the DIP Term
Sheet unless such Lender has agreed to the terms and conditions hereto and
executed and delivered this Amendment or a Transferee Acknowledgement.
     (d) Each Lender party hereto represents and warrants, on a several but not
joint basis, that, as of the date hereof, it is the legal or beneficial holder
of, or holder of investment authority over, the claims identified on its
signature page hereto and has the power and authority to execute this Amendment.
Each Lender party hereto believes that a DIP Facility consistent with the DIP
Term Sheet and the credit bid authorized by this Amendment are in its best
interests. Accordingly, each Lender party hereto agrees (in its capacity as a
Lender as well as in its capacity as a holder of any other debt or other
obligations or equity of the Parent or any of its Subsidiaries) (i) not to
authorize any other person to credit bid any Obligations owing to it, nor will
it seek to credit bid Obligations on its own behalf, and all such actions shall
be taken by the Administrative Agent on behalf of such Lenders, (ii) not to
contest, object to, seek to set aside, oppose, challenge, interfere with, delay,
impede, appeal or take any other negative action, directly or indirectly, in any
respect regarding any credit bid submitted by the Administrative Agent,
(iii) not to consent to any debtor-in-possession financing that may be offered
to the Parent or any of its Subsidiaries other than the DIP Facility pursuant to
the terms and conditions substantially as set forth in the DIP Term Sheet, and
(iv) that in connection with any credit bid, it shall not be entitled to, and
will not make any claim for, any cash payments, but rather shall only be
entitled to consideration as determined by the Requisite Lenders (as defined in
the DIP Term Sheet); provided, however, that consideration being provided on
account of the claims under the DIP Facility shall be distributed to the lenders
thereunder (as among themselves) on a pro rata basis, and consideration being
provided on account of the claims under the Credit Agreement shall be
distributed to the Lenders (as among themselves) on a pro rata basis.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS TO EFFECTIVENESS
     SECTION 4.1. Conditions to Effectiveness. This Amendment shall become
effective upon the prior or simultaneous satisfaction of each of the following
conditions in a manner reasonably satisfactory to the Administrative Agent (the
date when all such conditions are so satisfied being the “Eighth Amendment
Effective Date”):
     SECTION 4.2. Counterparts. The Administrative Agent shall have received
counterparts hereof executed on behalf of the Borrower, each other Obligor, the
Required Lenders and the Administrative Agent.
     SECTION 4.3. Costs and Expenses, etc. The Administrative Agent shall have
received all fees, costs and expenses due and payable pursuant to Section 12.3
of the Existing Credit Agreement (including without limitation the fees and
expenses of Willkie Farr & Gallagher LLP, special New York restructuring counsel
to the Administrative Agent), if then invoiced.
     SECTION 4.4. Certificate of Authorized Officer. The Borrower shall have
delivered a certificate of an Authorized Officer, solely in his or her capacity
as an Authorized Officer of the Borrower and not in his or her individual
capacity, certifying that, both immediately before and after giving effect to
this Amendment on the Eighth Amendment Effective Date, the statements set forth
in Article V hereof are true and correct.
     SECTION 4.5. Satisfactory Legal Form. The Administrative Agent and its
counsel shall have received all information, and such counterpart originals or
such certified or other copies of such materials, as the Administrative Agent or
its counsel may reasonably request, and all legal matters incident to the
effectiveness of this Amendment shall be satisfactory to the Administrative
Agent and its counsel. All documents executed or submitted pursuant hereto or in
connection herewith shall be reasonably satisfactory in form and substance to
the Administrative Agent and its counsel.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     To induce the Lenders to enter into this Amendment, the Obligors represent
and warrant to the Lenders as set forth below.
     SECTION 5.1. Validity, etc. This Amendment and the Credit Agreement (after
giving effect to this Amendment) each constitutes the legal, valid and binding
obligation of such applicable Obligor enforceable in accordance with its terms
subject to the effects of bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally, general equitable principles (whether considered in
a proceeding in equity or at law) and an implied covenant of good faith and fair
dealing.
     SECTION 5.2. Representations and Warranties, etc. Both before and after
giving effect to this Amendment, the statements set forth in clause (a) of
Section 5.3.1, and after giving effect

- 6 -



--------------------------------------------------------------------------------



 



to this Amendment, the statements set forth in clause (b) of Section 5.3.1, in
each case of the Existing Credit Agreement, are true and correct.
ARTICLE VI
CONFIRMATIONS AND COVENANTS
     SECTION 6.1. Guarantees, Security Interest, Continued Effectiveness. Each
Obligor hereby reaffirms, as of the Eighth Amendment Effective Date, that
immediately after giving effect to this Amendment (a) the covenants and
agreements made by such Obligor contained in each Loan Document to which it is a
party, (b) with respect to each Obligor party to a Guaranty, its guarantee of
payment of the Obligations pursuant to such Guaranty and (c) with respect to
each Obligor party to the Pledge and Security Agreement or a Mortgage, its
pledges and other grants of Liens in respect of the Obligations pursuant to any
such Loan Document, in each case, as such covenants, agreements and other
provisions may be modified by this Amendment.
     SECTION 6.2. Validity, etc. Each Obligor (other than the Borrower) hereby
represents and warrants, as of the Eighth Amendment Effective Date, that
immediately after giving effect to the Amendment, each Loan Document, in each
case as modified by this Amendment (where applicable and whether directly or
indirectly), to which it is a party continues to be a legal, valid and binding
obligation of such Obligor, enforceable against such party in accordance with
its terms subject to the effects of bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
     SECTION 6.3. Representations and Warranties, etc. Each Obligor (other than
the Borrower) hereby represents and warrants, as of the Eighth Amendment
Effective Date, that before and after giving effect to this Amendment, the
representations and warranties set forth in each Loan Document to which such
Obligor is a party are, in each case, true and correct (a) in the case of
representations and warranties not qualified by references to “materiality” or a
Material Adverse Effect, in all material respects and (b) otherwise, in all
respects, in each case with the same effect as if then made (unless stated to
relate solely to an earlier date, in which case such representations and
warranties shall be true and correct in all material respects as of such earlier
date).
ARTICLE VII
MISCELLANEOUS
     SECTION 7.1. Cross-References. References in this Amendment to any Article
or Section are, unless otherwise specified, to such Article or Section of this
Amendment.
     SECTION 7.2. Loan Document Pursuant to Existing Credit Agreement. This
Amendment is a Loan Document executed pursuant to the Existing Credit Agreement
and shall (unless otherwise expressly indicated therein) be construed,
administered and applied in

- 7 -



--------------------------------------------------------------------------------



 



accordance with all of the terms and provisions of the Existing Credit
Agreement, as amended and modified hereby, including Articles X and XII thereof.
     SECTION 7.3. Successors and Assigns. This Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns.
     SECTION 7.4. Counterparts. This Amendment may be executed by the parties
hereto in several counterparts, each of which when executed and delivered shall
be an original and all of which shall constitute together but one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile (or other electronic transmission) shall be effective as
delivery of a manually executed counterpart of this Amendment.
     SECTION 7.5. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK IN THE
SAME MANNER AS PROVIDED FOR IN THE CREDIT AGREEMENT.
     SECTION 7.6. Full Force and Effect; Limited Amendment. Except as expressly
amended hereby, all of the representations, warranties, terms, covenants,
conditions and other provisions of the Existing Credit Agreement and the Loan
Documents shall remain unchanged and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The amendment
and modifications s set forth herein shall be limited precisely as provided for
herein to the provisions expressly amended or modified herein and shall not be
deemed to be an amendment to, waiver of, consent to or modification of any other
term or provision of the Existing Credit Agreement or any other Loan Document or
of any transaction or further or future action on the part of any Obligor which
would require the consent of any Lenders, the Administrative Agent, the
Collateral Trustee, or the Issuer under the Existing Credit Agreement or any of
the Loan Documents.
     SECTION 7.7. No Waiver. This Amendment is not, and shall not be deemed to
be, a waiver or a consent to any Event of Default, event with which the giving
of notice or lapse of time or both may result in an Event of Default, or other
non-compliance now existing or hereafter arising under the Credit Agreement and
the other Loan Documents, except as expressly provided for in Articles II and
III hereof.
     SECTION 7.8. Obligor Releases/Damages and Liability Limitations. Although
each Lender and the Administrative Agent each regards its conduct as proper and
does not believe that any Obligor has any claim, right, cause of action, offset
or defense against such Lender, the Administrative Agent, any Issuer or any
other Lender Party (for purposes of this paragraph, defined as, “each Lender,
the Administrative Agent, any Issuer and each of their present or former
subsidiaries, affiliates, advisors, employees, attorneys, agents, officers,
directors and representatives and their respective predecessors, successors,
transferees and assigns”) in connection with the execution, delivery,
performance and ongoing administration of, or the transactions contemplated by,
the Credit Agreement and the other Loan Documents, each Lender, the
Administrative Agent and each Obligor agree to eliminate any possibility that
any past conduct, conditions, acts, omissions, events, circumstances or matters
of any kind

- 8 -



--------------------------------------------------------------------------------



 



whatsoever could impair or otherwise affect any rights, interests, contracts or
remedies of the Lenders, the Administrative Agent or any other Lender Party.
Therefore, each Obligor, on behalf of itself and its employees, agents,
officers, directors, representatives, predecessors, successors, transferees and
assigns, unconditionally, freely, voluntarily and, after consultation with
counsel and becoming fully and adequately informed as to the relevant facts,
circumstances and consequences, knowingly releases, waives and forever
discharges (and further agrees not to allege, claim or pursue) (a) any and all
liabilities, indebtedness and obligations, whether known or unknown, of any kind
whatsoever of any Lender Party to any Obligor, except for any obligations
remaining to be respectively performed by the Lenders as expressly set forth in
this Amendment, the Credit Agreement and the other Loan Documents, (b) any
legal, equitable or other obligations of any kind whatsoever, whether known or
unknown, of any Lender Party to any Obligor (and any rights of any Obligor
against any Lender Party) other than any such obligations expressly set forth in
this Amendment, the Credit Agreement and the other Loan Documents, (c) any and
all claims, whether known or unknown, under any oral or implied agreement with
(or obligation or undertaking of any kind whatsoever of) any Lender Party which
is different from or in addition to the express terms of this Amendment, the
Credit Agreement and the other Loan Documents and (d) all other claims, rights,
causes of action, counterclaims or defenses of any kind whatsoever, in contract
or in tort, in law or in equity, whether known or unknown, direct or derivative,
which such Obligor or any predecessor, successor or assign might otherwise have
or may have against any Lender Party on account of any conduct, condition, act,
omission, event, contract, liability, obligation, demand, covenant, promise,
indebtedness, claim, right, cause of action, suit, damage, defense, circumstance
or matter of any kind whatsoever which existed, arose or occurred at any time
prior to the Eighth Amendment Effective Date. The Obligors further understand
and agree that none of the Lenders, the Administrative Agent, any Issuer or any
other Lender Party shall at any time, whether heretofore, on or as of the Eighth
Amendment Effective Date or thereafter, be liable or responsible for any
special, consequential, punitive, incidental, exemplary or other similar damages
or claims arising in any way out of the Loan Documents, the transactions
contemplated thereby or any action taken or not taken in connection therewith.
Each Lender Party hereby further agrees that the Administrative Agent shall not
have any liability or responsibility whatsoever, and shall be fully protected
and exculpated from and against, any action taken or not taken by it at the
direction of, or authorized by, the Required Lenders, including any such action
authorized hereunder, or any action taken in connection therewith (“Authorized
Actions”). Section 10.3 of the Credit Agreement shall apply to this Amendment
and all Authorized Actions, except that it is understood and agreed that all
Authorized Actions shall be deemed not to constitute gross negligence or willful
misconduct.
     SECTION 7.9. Amendment Fee. In addition, the Borrower hereby covenants and
agrees that, so long as the Eighth Amendment Effective Date occurs, it shall pay
on the Closing Date (as defined in the DIP Term Sheet) to each Lender which
executes and delivers to the Administrative Agent (or its designee) a
counterpart hereof prior to such Closing Date, a non-refundable fee (the “Eighth
Amendment Fee”) of 50 basis points (i.e., .50%) on the amount of such Lender’s
outstanding Loans and Commitments under the Credit Agreement; such fee to be
payable in kind by adding the amount thereof to the principal amount of such
Lender’s Loans and Commitments under the Credit Agreement. The Eighth Amendment
Fee shall not be subject to counterclaim or set-off, or be otherwise affected
by, any claim or dispute relating to any other matter.

- 9 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Eighth Amendment as of the date first above written.

                  CHAMPION HOME BUILDERS CO.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                CHAMPION ENTERPRISES, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                Solely for purposes of Articles VI and VII, each of the
undersigned Obligors:    
 
                CHAMPION ENTERPRISES MANAGEMENT CO.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                CHAMPION RETAIL, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                HIGHLAND ACQUISITION CORP.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Signature Pages to Eighth Amendment

 



--------------------------------------------------------------------------------



 



                  HIGHLAND MANUFACTURING COMPANY LLC    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                HOMES OF MERIT, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                NEW ERA BUILDING SYSTEMS, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                NORTH AMERICAN HOUSING CORP.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                REDMAN HOMES, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                SAN JOSE ADVANTAGE HOMES, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Signature Pages to Eighth Amendment

 



--------------------------------------------------------------------------------



 



                  STAR FLEET, INC.    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                WESTERN HOMES CORPORATION    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Signature Pages to Eighth Amendment

 



--------------------------------------------------------------------------------



 



                  CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as Administrative Agent
   
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        
 
                CREDIT SUISSE, CAYMAN ISLANDS BRANCH, as a Lender    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Signature Pages to Eighth Amendment

 



--------------------------------------------------------------------------------



 



                  [INSERT NAME OF LENDER]    
 
           
 
  By        
 
  Name:  
 
   
 
  Title:        

Signature Pages to Eighth Amendment

 